Awards reversed and claim dismissed as to the Dale Engineering Company and the insurance carrier, with costs against the State Industrial Board, on the ground that claimant was in the employ of the appellant Taylor who was an independent contractor, and awards reversed and claim remitted as to the appellant Taylor on the ground that no written notice of the accident was given to him and no finding having been made that he had knowledge of the accident the failure to give notice has been improperly excused. All concur.